ORDER

PER CURIAM.
A jury found defendant guilty of the lesser included offense of murder in the second degree. Section 565.021, RSMo 1994. The trial court sentenced defendant to life imprisonment.
Defendant appeals the judgment entered on his conviction. He also appeals the denial of his Rule 29.15 motion after a hearing.
We have reviewed the briefs, transcripts, and legal files. The trial court’s judgment on the Rule 29.15 motion is based on findings of fact that are not clearly erroneous. No error of law appears. No jurisprudential purpose would be served by a written opinion because it would have no precedential value.
The trial court’s judgment entered following defendant’s conviction is affirmed. Rule 30.25(b). The trial court’s judgment denying defendant relief under Rule 29.15 is also affirmed. Rule 84.16(b).